Exhibit (English Translation) Agreement to Defer Payment for Property Transfer Party A: Shaanxi Suo’ang Biological Science and Technology Company Limited Address: Rm 2205, Suite A, Zhengxin Bd, Gaoxin 1 Rd, Xi'an City Party B: Hanzhong Si Xiong Ke Chuang Business Company Limited Address: Forestry Bureau Bd, West Jiangtan Rd, Hantai Dist, Hanzhong City 1. The agreed payment date for property transfer Pursuant to the Property Transfer Agreement entered into by Parties A and B on June 19, 2006, payment due date was December 19, 2006, but due to Party A, payment date was deferred to May 31, 2007. 2.
